IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS

                                      NO. PD-0040-13



                         FREDDIE JAM ES LEW IS , Appellant

                                               v.

                                TH E STATE O F TEXAS



                       O N APPELLANT’S PETITIO N FO R
                           DISCRETIO NARY REVIEW
                     FRO M TH E FIRST COURT O F APPEALS,
                             M CLENNAN CO UNTY


       PER CURIAM . KEASLER, J. DISSENTED .

       The petition for discretionary review is dismissed as improvidently granted.


Delivered: October 9, 2013.
Do not publish.